DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Because the Office failed to properly recognize that Martin does indeed disclose a longest dimension of its packet being less than 3 inches (see the rejections of claim 5 and 7 below), and because it failed to properly examine claim 42, this Office action is non-final.

Response to Arguments
Applicant’s arguments with respect to claim(s) 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 60 and 63–66 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 60 recites, simply, “a tactile.” This limitation renders the claim indefinite because it’s unclear what this is supposed to be. The Office is concerned because the previous claims recited a “tactile indicator” (which is still reflected in the claim rejection below), and claim 60 shows no signs of amendment, but this may also be a sign that other claims have been amended without proper notations. Applicant should amend claim 60 to recite “a tactile indicator,” and make sure that the claims are otherwise in good order from the previously filed claims.
Claims 63 and 64 each recite “less than 3 inches to 2 inches.” The Office originally saw this limitation as meaning a range from 2–3 inches. However, dependent claims 65 and 66 each provide for dimensional values less than 2 inches. The Office would then see the limitation as meaning less than 3 inches, but overall, it’s simply unclear. It doesn’t make sense to provide a range of “less than 2–3 inches” in the latter way since all values below 3 would encompass all values below 2. Applicant should amend each claim to make the limitation clear.
Claims 65 and 66 are rejected due to dependency upon a rejected claim.

Claim Rejections — 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5, 7, 12, 19, 20, 42, and 58 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Martin et al. (WO 2018/019570 A1).
Claim 5: Martin discloses a wedge-shaped packet (1) comprising:
one or more ingestible materials (pg. 15, ln. 15, “beverage ingredients”), and wherein the packet is configured for use in a dispensing unit of a portable fluid dispensing apparatus (this functional language does not require that the packet adopt any particular structure and does not practically limit the structure, see MPEP § 2114.I.),
a flat, wedge-shaped lidstock (13) for access to one or more of the ingestible materials, and
at least one outwardly extending dot-shaped or wart-shaped protrusion (see the protrusion highlighted with the arrows in the annotated figure below) that is configured to engage the dispensing unit (like above, MPEP § 2114.I.) and adjacent to the wedge-shaped lidstock (ascertainable from at least fig. 1),
wherein the longest dimension of the packet is less than 3 inches (pg. 17, ln. 35, to pg. 18, ln. 1 disclose that the longest dimension is 47.9 mm, or 1.89 inches).

    PNG
    media_image1.png
    288
    658
    media_image1.png
    Greyscale

Claim 7: Martin discloses the longest dimension of the packet being less than 2 inches (pg. 17, ln. 35, to pg. 18, ln. 1 disclose that the longest dimension is 47.9 mm, or 1.89 inches).
Claim 12: Martin discloses its packet having a wedge-shape through an entire dimension length of the packet (see figs. 1–2).
Claim 19: Martin discloses its packet being thermoformed (pg. 15, ln. 10, “thermoformed”).
Claim 20: Martin fairly discloses an aspect ratio of its thermoformed packet being greater than 1:1 (fig. 3A clearly suggests one dimension being greater than another).
Claim 42: Martin discloses a flange (125) and a packet bottom (top of fig. 5), wherein the packet comprises the flange to engage with the dispensing unit (the flange would be capable of engaging with a hypothetical dispensing unit when inserted).
Claim 58: Martin discloses the protrusion being formed as a dot shape (see the portion where 128 meets 129, shown with arrows in fig. 4 below).

    PNG
    media_image1.png
    288
    658
    media_image1.png
    Greyscale


Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9, 21, and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Martin.
Claims 9 and 63: Martin does not disclose the longest dimension of its packet being less than 1.5 inches, or less than 3 inches to 2 inches.
However, it would have been obvious to one of ordinary skill in the art to size the packet of Martin to be suitable for the shape or amount of food to be kept therein. See also MPEP § 2144.04.IV.A. regarding changes in size.
Claim 21: Martin does not disclose the aspect ratio of the thermoformed packet being 1.5:1.
However, it is within the purview of one of ordinary skill in the art to select a basic overall shape of a packet, and it would have been obvious to one of ordinary skill in the art to, for example, increase the length of the packet of Martin to a ratio of 1.5:1 compared to its width or depth if suitable for the type of ingestible materials stored within.
Claims 28, 29, 31, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Martin as applied to claim 5 above, and further in view of Huffer et al. (US Pat. 9,096,346).
Claim 28: Martin does not disclose its packet lidstock being scored to facilitate opening. Instead, Martin’s lidstock is taught to be pierceable or tearable.
However, perforated lidstocks for peeling are well known, as for example shown in Huffer (lid 20, score lines 30, 32).
One of ordinary skill in the art would have known that peeling a lidstock off would be an alternative means of making the contents of the packet of Martin accessible, and would have implement the peelable lidstock and score features taught by Huffer to make it easier for a user to remove the lidstock of Martin.
Claims 29 and 52: Martin modified by Huffer discloses the packet lidstock being peelable (Huffer: see figs. 6B–7B).
Claim 31: Martin modified by Huffer discloses the packet lidstock being scored on at least two sides (Huffer is scored on all sides, and the same would be applied to Martin).
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Martin as applied to claim 5 above, and further in view of Rice et al. (US Pat. D793,857).
Martin discloses a flange (125) to engage the dispensing unit.
Martin does not explicitly disclose its packet being formed with an average draft angle between the flange and the packet bottom being less than about 5 degrees. Fig. 4 of Martin, if understood as to scale, suggests that the average draft angle would be greater than 5 degrees.
However, packets with small draft angles are known, as shown in Rice (see the figures), and it would have been obvious to one of ordinary skill in the art to modify the packet of Martin to have a body with a small average draft angle, including within the claimed range of less than about 5 degrees, to e.g. increase the volume of the packet.
Claims 43–45 are rejected under 35 U.S.C. 103 as being unpatentable over Martin as applied to claim 5 above, and further in view of Husband et al. (US Pub. 2014/0174300).
Claims 43 and 44: Martin does not disclose a packaging unit being a sleeve element.
However, Husband is directed to a similar apparatus (10) and discloses a packaging unit being a sleeve element (91, 93, see fig. 11).
It would have been obvious to one of ordinary skill in the art to use the sleeve packaging unit of Husband to package the packets of Martin.
Claims 43 and 45: Martin does not disclose a packaging unit being a box element.
However, Husband is directed to a similar apparatus (10) and discloses a packaging unit being a box element (see figs. 11 and 12; see para. 33 discussing “Packagings 91, 95,” “gift-boxes,” “cardboard box”).
It would have been obvious to one of ordinary skill in the art to use the box packaging unit of Husband to package the packets of Martin.
Claims 43, 46, 48, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Martin as applied to claim 5 above, and further in view of Erickson et al. (US Pat. 5,243,164).
Claims 43 and 46: Martin does not disclose a packaging unit being a bag element.
However, Erickson discloses a similar apparatus (10 in fig. 26; 70 in fig. 27) and a packaging unit being a bag element (102, figs. 26 and 27).
It would have been obvious to one of ordinary skill in the art to use the bag packaging unit of Erickson to package the packets of Martin.
Claim 48: Modified as per claims 43 and 46 above, Erickson disclose the plurality of packets being nested in an abutting manner within the packaging unit (see either fig. 26 or 27).
Claim 49: Modified as per claims 43 and 46 above, Erickson discloses the packaging unit comprising at least 6 packets (count element 70 in fig. 27).
Claims 43 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Martin as applied to claim 5 above, and further in view of Fu et al. (US Pub. 2013/0025466).
Martin does not disclose discloses the plurality of packets being stored within a packaging unit in an alternating orientation.
However, Fu is directed to a packet (100) and discloses a plurality of these packets being stored (fig. 21B) within a packaging unit (2100, 2105) in an alternating orientation (see the alternating orientation of the packets in 2100).
It would have been obvious to one of ordinary skill in the art to use the alternating orienting packaging unit of Fu to package the packets of Martin.
Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Martin as applied to claim 5 above, and further in view of Mutschler et al. (US Pub. 2016/0317985).
Martin does not disclose that its packet is made from materials that comprise a biodegradable polymer and/or a biocompostable polymer.
However, using a biodegradable polymer construct for these sorts of packets is well known, and is for example disclosed in Mutschler (para. 42, “biodegradable polymer”), and it would have been obvious to one of ordinary skill in the art to construct the packet of Martin from the biodegradable polymer of Mutschler given its suitability for these types of food-related packets. MPEP § 2144.07.
Claims 59, 61, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Martin as applied to claim 5 above, and further in view of Empl et al. (US Pub. 2016/0242594).
Claim 59: Martin does not disclose its packet comprising a visual indicator.
However, Empl discloses a similar packet (2) comprising a visual indicator (QR code 60).
It would have been obvious to one of ordinary skill in the art to add the visual indicator of Empl to the packet of Martin to allow a user to understand certain information about the packet.
Claim 61: Martin does not disclose its packet comprising a label applied to a bottom of the packet, one of the sides of the packet or on the lidstock of the packet.
However, Empl discloses a similar packet (2) comprising a label (QR code 60) applied to a lidstock of the packet (25, see fig. 1a).
It would have been obvious to one of ordinary skill in the art to add the visual indicator of Empl to the lidstock of Martin to allow a user to understand certain information about the packet.
Claim 62: Martin does not disclose its packet being labeled on both the lidstock and the bottom of the packet.
However, Empl discloses a similar packet (2) with a label (e.g. 60) that can be applied on either a lidstock (25, see fig. 1a) or a bottom of the packet (para. 22, “arranged on the outer side of the capsule bottom”). One of ordinary skill in the art would have recognized that having a label on both the lidstock and bottom of the packet would allow the information therefrom to be communicated to a user with the packet in different orientations.
Therefore, it would have been obvious to one of ordinary skill in the art to add the label of Empl on both the lidstock and the bottom of the packet of Martin to allow a user to understand certain information about the packet when the packet is in different orientations.
Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Martin as applied to claim 5 above, and further in view of Wickre (US Pat. 4,762,229).
Martin does not disclose a tactile indicator.
However, Wickre discloses similar beverage container (10) with a tactile indicator (48; see the braille embodiment discussed in col. 9, lns. 31–43).
It would have been obvious to one of ordinary skill in the art to add the tactile indicator of Wickre to the packet of Martin to allow a user to understand information about the packet via touch.
Claims 64–66 are rejected under 35 U.S.C. 103 as being unpatentable over Rice in view of Harper (US Pub. 2014/0106048).
Rice discloses a wedge-shaped packet (see the figures) comprising:
one or more ingestible materials (title, “Food Container”), and wherein the packet is configured for use in a dispensing unit of a portable fluid dispensing apparatus (MPEP § 2144; this limitation does not impose any structural limits on the claimed apparatus and merely operates as intended use);
a wedge-shaped lidstock (clearly shown in dashed lines in fig. 1) for access to one or more of the ingestible materials (cf. figs. 1 and 2); and
the packet has a wedge-shape through an entire dimension length of the packet (see the figures).
Rice does not explicitly disclose that its lidstock is flat, or that its lidstock is peelable, although this is suggested by what is shown in the figures, including the tab suited for gripping.
However, Harper discloses a similar packet with a flat lidstock (14, 16) that is peelable (see fig. 3; para. 110, “peeling”).
It would have been obvious to one of ordinary skill in the art to construct the lidstock of Rice to be flat and peelable, as taught in Harper, as the means to remove the lidstock to provide access to the one or more ingestible materials.
Rice does not disclose the longest dimension of its packet being from less than 3 inches to 2 inches, or less than 2 inches, or less than 1.5 inches.
However, it would have been obvious to one of ordinary skill in the art to size the packet of Rice to be suitable for the shape or amount of food to be kept therein. See also MPEP § 2144.04.IV.A. regarding changes in size.
Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Rice in view of Huffer.
Rice discloses a wedge-shaped packet (see the figures) comprising:
one or more ingestible materials (title, “Food Container”), and wherein the packet is configured for use in a dispensing unit of a portable fluid dispensing apparatus (MPEP § 2144; this limitation does not impose any structural limits on the claimed apparatus and merely operates as intended use),
a wedge-shaped lidstock (clearly shown in dashed lines in fig. 1) for access to one or more of the ingestible materials (cf. figs. 1 and 2); and
the packet has a wedge-shape through an entire dimension length of the packet (see the figures).
Rice does not disclose a flat, pierceable or peelable lidstock, the lidstock being scored.
However, Huffer discloses a flat, peelable lidstock (20), the lidstock being scored (30, 32).
It would have been obvious to one of ordinary skill in the art to construct the lid of Rice as flat, peelable, and being scored, as taught by Huffer, since this is a functional means of rendering the lidstock removable to grant access to the one or more ingestible materials.
Rice does not disclose the longest dimension of the packet being less than 3 inches.
However, it would have been obvious to one of ordinary skill in the art to size the packet of Rice to be suitable for the shape or amount of food to be kept therein. See also MPEP § 2144.04.IV.A. regarding changes in size.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Edwards (US Pub. 2016/0251131, showing peelable wedge-shaped lidstocks strongly matching what Applicant discloses).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761